 


109 HR 3843 IH: To amend the South Carolina National Heritage Corridor Act of 1996 to expand the boundaries of the heritage corridor to include Georgetown, Berkeley, and Saluda Counties, South Carolina.
U.S. House of Representatives
2005-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3843 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2005 
Mr. Brown of South Carolina introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the South Carolina National Heritage Corridor Act of 1996 to expand the boundaries of the heritage corridor to include Georgetown, Berkeley, and Saluda Counties, South Carolina. 
 
 
1.Expansion of boundaries, South Carolina National Heritage Corridor
(a)Inclusion of additional countiesSection 604(b)(2) of the South Carolina National Heritage Corridor Act of 1996 (title VI of division II of Public Law 104–333; 16 U.S.C. 461 note) is amended by adding at the end the following new subparagraphs:

(O)Georgetown.
(P)Berkeley.
(Q)Saluda..
(b)Revision of heritage planThe management entity for the South Carolina National Heritage Corridor shall revise the heritage plan for the heritage corridor to reflect the expansion of the boundaries of the heritage corridor to include Georgetown, Berkeley, and Saluda Counties, South Carolina. The revised heritage plan shall be subject to review and approval by the Secretary of the Interior as provided in section 606(c) of the South Carolina National Heritage Corridor Act of 1996.  
 
